DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 12/01/2020 has been entered. The claims 1, 6 and 11 have been amended. The claims 5, 10 and 12 has been cancelled. The claims 1-4, 6-9, 11 and 13 are pending in the present application. 

Response to Arguments
Applicant’s arguments filed 12/01/2020 with respect to amended claim 1 have been considered but moot in view of the new ground(s) of rejection set forth in the current Office Action.   
Applicant’s arguments filed 12/01/2020 with respect to amended claim 1 against the Khalid reference have been considered and they are not persuasive.   
In Remarks, applicant contended that the indicator of Khalid indicates a duration during which the gaze of the user remains unchanged, rather than a duration during which the angle of the camera of the terminal remains unchanged. Applicant failed to recognize that when the gaze 
It is noted that the eye gaze tracking facility 404 of HMD is inherently implemented by a camera (See Paragraph 0392 of Haddick et al. US-PGPUB No. 2016/0209648 not relied upon in the current rejection). It is therefore inherent that the gaze tracking facility 404 is inherently implemented as a camera to capture the eye image to track the eye gaze location and direction (e.g., a digital camera can produce an image of the eye E which may be analyzed to determine a gaze direction GD from the relative position of the pupil, see Paragraph 0038 and Paragraph 0051 of Stafford et al. US-PGPUB No. 2017/0287112 not relied upon the current rejection). It is therefore inherent that the gaze tracking facility of the HMD is the camera of the HMD. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matoba et al. US-PGPUB No.2016/0048732 (hereinafter Matoba) in view of Naik et al. US-PGPUB No. 2019/0128676 (Naik); 
Khalid et al. US-PGPUB No. 2017/0285737 (hereinafter Khalid) and Macgillivray US-PGPUB No. 2018/0150204 (hereinafter Macgillivray). 
Re Claim 1: 
Matoba teaches a method for augmenting reality, comprising: 
Collecting an image by a camera of a user terminal, and performing image recognition on the image to recognize an object in the image collected by the camera of a user terminal (
Matoba teaches at Paragraph 0039 that the markers 110 are captured as images by an imaging means inside an endpoint device 120 and the type of marker 110 can be recognized by performing an image analysis on the image of a marker 110 captured by an endpoint device 12), and 
determining, 
(Matoba teaches at Paragraph 0055 that the position information for a marker 110 includes its longitude and latitude (world coordinate) and the position information for a marker 110 includes the height from the floor or the ground. Accordingly, (longitude, latitude, height) defines a 3D point of the recognized marker/object. 
Matoba teaches at Paragraph 0038 that three-dimension patterns of the markers 110 may be used and at FIG. 9 and Paragraph 0054 that the position information is used to identify the position of a marker 110 such as localized position information on the basis of the longitude and latitude (world-coordinate) and the height from the floor and at Paragraph 0048 that the position calculating unit 123 calculates the relative positional relationship between a marker 110 and an endpoint device 120). 
Determining, in the world coordinate system, a first position corresponding to an augmented reality tag based on said determined space in the world coordinate system occupied by the recognized object, wherein the first position in the world coordinate system is in a vicinity of the determined space in the world coordinate system occupied by the recognized object; 
determining, in the collected image, a superimposition positon of the augmented reality tag according to the determined first position in the world coordinate system; and 
superimposing, in an augmented reality, the augmented reality tag at the determined superimposition position in the collected image, wherein the augmented reality tag includes text information introducing the recognized object or characters of a name of the recognized object (
Matoba teaches at Paragraph 0055 that the position information for a marker 110 includes its longitude and latitude (world coordinate) and the position information for a marker 110 includes the height from the floor or the ground. Accordingly, (longitude, latitude, height) defines a 3D point of the recognized marker/object and at Paragraph 0097 that the displayed image comprises the additional information pertaining to and overlapping (superimposing) the designated marker 110 and the additional information pertaining to and overlapping each marker of the plurality of other markers. 
Matoba teaches at FIG. 9 and Paragraph 0082 that the information presenting image displayed on the display unit 127 is a synthesis of an image acquired by the image acquiring unit 121 of the endpoint device 120, an object for the designated marker 110a in the imaging range and objects for related markers 110b related to the designated marker 110a 
Matoba teaches at Paragraph 0057-0063 that the information presenting image is used to present additional information added to a marker 110 to the user of the endpoint device 120…an object is added and generated on the image acquired by the image acquiring unit 121 based on additional information on markers 110…information presenting images with this configuration also include objects based on additional information on other markers 110 related to the marker 110 identified by the image processing unit 122 on the objects displayed on the information presenting image and at Paragraph 0063 that the additional information is information displayed as an object in an information presenting image displayed on the endpoint device 120 and is information associated with and added to the location of a marker 110….The additional information may be the name and attributes of the location or facility including the marker 110, the name and attributes of products arranged in the location including the marker 110). 
With respect to SLAM to localize the recognized object, Naik teaches determining, through simultaneous localization and mapping, a space occupied by the recognized object in a world coordinate system based on positions of three-dimensional points of the recognized object in the world coordinate system 
(Naik teaches at Paragraph 0024 that the code may be configured to store a local 3D scene map of the defined indoor area 120 or other 3D physical world space and at Paragraph 0030 that the first location may include latitude, longitude and height information and at Paragraph 0037 the first electronic device 102 may be configured to compute a first position of the first object in a specified geographic coordinate system, for example, the WGS coordinates and at Paragraph 0038 that the first electronic device 102 may be configured to control output of a first augmented reality content in the application interface 124 based on the first position of the first object in the defined indoor area 120. 
Naik teaches at Paragraph 0061 that the motion of the first electronic device 102 is tracked by the use of the SLAM and the first electronic device 102 may be configured to use the tracked relative motion and the sensed depth information to generate 3D structure which may represent one or more portions of the defined indoor area 120 and the generated 3D structures may be used to create a local 3D map. The created local 3D map may be used by the first electronic device 102 for annotating objects in the defined indoor area 120).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Naik’s SLAM by the electronic device 102 as position calculating means of the electronic device 102 into Matoba’s localization technique of the endpoint device 120 to have modified position calculating unit 123 (localization) so that the localized 3D map of the environment can be created to have determined the world-coordinate position of each object. One of the ordinary skill in the art would have been motivated to have provided each 3D point so that the objects in the environment can be annotated at a position of each object.  
Naik and Matoba do not teach the claim limitation: wherein the superimposing, in the augmented reality, the augmented reality tag at the determined superimposition position in the collected image, comprises: 
Presenting a static state duration to the user in a form of a progress bar indicator, during the static state duration an angle of the camera of the user terminal remaining unchanged; and superimposing the augmented reality tag at the determined superimposition position in the collected image, in response to the static state duration being greater than a duration threshold. 

Presenting a static state duration to the user in a form of a progress bar indicator, during the static state duration an angle of the camera of the user terminal remaining unchanged; and superimposing the augmented reality tag at the determined superimposition position in the collected image, in response to the static state duration being greater than a duration threshold (
Khalid shows at FIG. 7B a growing circular bar indicator meeting the claimed progress bar indicator and at Paragraph 0057 that real-world objects associated with gaze targets may be graphically highlighted with a glowing halo. 
Khalid teaches at Paragraph 0081 that the field of view 504 of world 500 includes a different type of gaze target than gaze target 506 described in FIG. 6. 
Khalid shows that AR tag 802 of FIG. 8 and Paragraph 0076 is superimposed at the determined superimposition position (the interface 802 is located in a stationary location within world 500 as being superimposed over content 502 in approximately the same location that the gaze target triggering interface 802 was located) to be aligned with goalpost in the collected image, in response to the gaze amount of time exceeding a predetermined amount of time. 
Khalid teaches at Paragraph 0056 that gaze targets may be real-world objects within the immersive virtual reality world, i.e., objects captured by a camera from the real-world scenery and at Paragraph 0066 that gaze reticle 602 is currently positioned near the goalpost in content 502 below gaze garget 506….gaze reticle 602 is at least partially aligned with gaze target 506. 
Khalid teaches at FIG. 6 and 7A-7B and Paragraph 0070 detecting that the gaze of user 202 is directed for the predetermined amount of time at gaze target 506 may include system 400 displaying a graphical indicator indicating the gaze reticle 602 is current directed at gaze target 506 within field of view 504. The graphical indicator may be presented at a persistent location in field of view 504 associated with the gaze reticle…The graphical indicator may indicate within field of view 504 concurrently with the determining by system 400 that gaze reticle 602 remain persistently directed at gaze target 506 for the predetermined amount of time, a running time that has elapsed toward the predetermined amount of time. 
Khalid teaches at FIGS. 7A-7B and Paragraph 0071-0075 that the graphical indicator 700 may indicate a running time that has elapsed toward the predetermined amount of time….when system 400 detects that the gaze of user 202 is directed at gaze target 506, graphical indicator 708 (mapping to the claimed progress bar indicator) may indicate a running time that has elapsed toward the predetermined amount of time by gradually rotating a percentage indicator 710 around cursor 702 during the predetermined amount of time until percentage indicator 710 rotates all the way around cursor 702….If system 400 detects that the gaze of user 202 continues to be directed at gaze target 506, percentage indicator 710 may completely rotate around cursor 202 by the time that the predetermined amount of time has elapsed. At this point, user 202 will have successfully performed gaze-based control of the virtual reality media content by selecting gaze target 506. In response to the user selecting gaze target 506, the system 400 may perform an operation such as presenting an interactive user interface associated with gaze target 506…other interactive user interfaces (mapped to the claimed AR tag) may be configured to be presented within field of view 504 together with the content of world 500). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the superimposing algorithm of Khalid implemented 
One of the ordinary skill in the art would have been motivated to have spatially overlaid the virtual object (the AR tag) at a superimposition position corresponding to a real-world location of interest.   
Even if the claimed progress bar indicator is interpreted in view of applicant’s specification, Khalid teaches a graphical progress [circular bar] indicator in the form of FIG. 7B which is drawn in parallel with Macgillivray’s progress circular bar indicator of FIG. 6B. However, the graphical progress indicator can be presented in other forms as a graphical progress bar indicator may be presented in the form of Macgillivray FIG. 6A. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have replaced Khalid’s graphical progress circular bar indicator with the graphical progress bar indicator of Macgillivry FIG. 6A similar to applicant’s specification’s disclosure as opposed as the progress circular bar indicator. One of the ordinary skill in the art would have been motivated to have performed such modification since graphical progress indicator can be presented in one of the various forms shown in Macgillivray FIGS. 6A-6B. 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the determining a space occupied by the recognized object in a world coordinate system comprises: 

determining the space occupied by the recognized object in the world coordinate system based on positions of three-dimensional points of the recognized object in the world coordinate system.
Naik further teaches the claim limitation that that the determining a space occupied by the recognized object in a world coordinate system comprises: 
determining in the world coordinate system a three-dimensional point of the recognized object corresponding to a matched feature point of the recognized object, the recognized object being in a plurality of images containing the recognized object and collected by the camera (Naik teaches at Paragraph 0024 that the code may be configured to store a local 3D scene map of the defined indoor area 120 or other 3D physical world space and at Paragraph 0030 that the first location may include latitude, longitude and height information and at Paragraph 0037 the first electronic device 102 may be configured to compute a first position of the first object in a specified geographic coordinate system, for example, the WGS coordinates (world-coordinates) and at Paragraph 0038 that the first electronic device 102 may be configured to control output of a first augmented reality content in the application interface 124 based on the first position of the first object in the defined indoor area 120); and
determining the space occupied by the recognized object in the world coordinate system based on positions of three-dimensional points of the recognized object in the world coordinate system (Naik teaches at Paragraph 0024 that the code may be configured to store a local 3D scene map of the defined indoor area 120 or other 3D physical world space and at Paragraph 0030 that the first location may include latitude, longitude and height information and at Paragraph 0037 the first electronic device 102 may be configured to compute a first position of the first object in a specified geographic coordinate system, for example, the WGS coordinates and at Paragraph 0038 that the first electronic device 102 may be configured to control output of a first augmented reality content in the application interface 124 based on the first position of the first object in the defined indoor area 120).  
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the superimposing, in the augmented reality, the augmented reality tag at the determined superimposition position in the collected image, further comprises: 
in response to the static state duration being less than the duration threshold and the angle of the camera starting changes, determining a start moment of a next detecting the static state duration as the start moment of a next static state duration after the angle of the camera changes.
However, Khalid further teaches the claim limitation that the superimposing, in the augmented reality, the augmented reality tag at the determined superimposition position in the collected image, further comprises: 
in response to the static state duration being less than the duration threshold and the angle of the camera starting changes, determining a start moment of a next detecting the static state duration as the start moment of a next static state duration after the angle of the camera changes (Khalid teaches at Paragraph 0070-0071 that the system 400 determines that the gaze of user 202 is directed at gaze target 506…., system 400 may detect whether the gaze remains directed at gaze target 506 for the predetermined amount of time, e.g., before the gaze moves……..the system 400 detects that the gaze of user 202 is directed at gaze target 506, graphical indicator 700 may indicate a running time that has elapsed toward the predetermined amount of time by cursor 702 gradually growing during the predetermined amount of time until cursor 702 entirely fills outer circle 704….if user 202 does not intend to select gaze target 506, user 202 may have at least the predetermined amount of time to direct his or her gaze away from gaze target 506 before gaze target 506 will be selected. 
It is noted that the last gaze duration before the user gaze away is the determined when the system 400 determines the gaze of user 202 last gazes at the gaze target, and when the user 202 gaze away, the start moment of the next detecting the gaze duration starts from the last gaze duration).

Re Claims 6-7: 
The claims 6-7 are in parallel with the claims 1-2 in the form of apparatus claims. The claim 6 recites an apparatus for augmenting reality, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations. However, Naik further teaches the claim limitation of an apparatus for augmenting reality, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Naik teaches at Paragraph 0056-0057 that the circuitry 202 may be a processor…may be configured to execute a set of instructions by use of the AR tagger application 122 installed in the memory 208). 
Re Claim 11: 
The claim 11 is in parallel with the claim 1 in the form of a non-transitory computer-readable storage medium claim. The claim 11 further recites the claim limitation of a non-
However, Naik further teaches the claim limitation of a non-transitory computer readable storage medium storing a computer program, wherein the computer -program, when executed by a processor, cause the processor to perform operations (Naik teaches at Paragraph 0056-0057 that the circuitry 202 may be a processor…may be configured to execute a set of instructions by use of the AR tagger application 122 installed in the memory 208). 

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matoba et al. US-PGPUB No.2016/0048732 (hereinafter Matoba) in view of Naik et al. US-PGPUB No. 2019/0128676 (Naik);; Khalid et al. US-PGPUB No. 2017/0285737 (hereinafter Khalid) and Macgillivray US-PGPUB No. 2018/0150204 (hereinafter Macgillivray).  
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of superimposing, in the augmented reality, augmented reality information corresponding to the recognized object at the superimposition position, in response to detecting a static state duration of the user terminal being greater than a duration threshold, the static state duration starting from a start moment of the user terminal being in the static state.
Naik and Matoba do not explicitly teach the claim limitation of superimposing, in the augmented reality, augmented reality information corresponding to the recognized object at the superimposition position, in response to detecting a static state duration of the user terminal being greater than a duration threshold, the static state duration starting from a start moment of the user terminal being in the static state. 
Khalid shows at FIG. 7B a growing circular bar indicator meeting the claimed progress bar indicator and at Paragraph 0057 that real-world objects associated with gaze targets may be graphically highlighted with a glowing halo. 
Khalid teaches at Paragraph 0081 that the field of view 504 of world 500 includes a different type of gaze target than gaze target 506 described in FIG. 6. 
Khalid shows that AR tag 802 of FIG. 8 and Paragraph 0076 is superimposed at the determined superimposition position (the interface 802 is located in a stationary location within world 500 as being superimposed over content 502 in approximately the same location that the gaze target triggering interface 802 was located) to be aligned with goalpost in the collected image, in response to the gaze amount of time exceeding a predetermined amount of time. 
Khalid teaches at Paragraph 0056 that gaze targets may be real-world objects within the immersive virtual reality world, i.e., objects captured by a camera from the real-world scenery and at Paragraph 0066 that gaze reticle 602 is currently positioned near the goalpost in content 502 below gaze garget 506….gaze reticle 602 is at least partially aligned with gaze target 506. 
Khalid teaches at FIG. 6 and 7A-7B and Paragraph 0070 detecting that the gaze of user 202 is directed for the predetermined amount of time at gaze target 506 may include system 400 displaying a graphical indicator indicating the gaze reticle 602 is current directed at gaze target 506 within field of view 504. The graphical indicator may be presented at a persistent location in field of view 504 associated with the gaze reticle…The graphical indicator may indicate within field of view 504 concurrently with the determining by system 400 that gaze reticle 602 remain persistently directed at gaze target 506 for the predetermined amount of time, a running time that has elapsed toward the predetermined amount of time. 
Khalid teaches at FIGS. 7A-7B and Paragraph 0071-0075 that the graphical indicator 700 may indicate a running time that has elapsed toward the predetermined amount of time….when system 400 detects that the gaze of user 202 is directed at gaze target 506, graphical indicator 708 (mapping to the claimed progress bar indicator) may indicate a running time that has elapsed toward the predetermined amount of time by gradually rotating a percentage indicator 710 around cursor 702 during the predetermined amount of time until percentage indicator 710 rotates all the way around cursor 702….If system 400 detects that the gaze of user 202 continues to be directed at gaze target 506, percentage indicator 710 may completely rotate around cursor 202 by the time that the predetermined amount of time has elapsed. At this point, user 202 will have successfully performed gaze-based control of the virtual reality media content by selecting gaze target 506. In response to the user selecting gaze target 506, the system 400 may perform an operation such as presenting an interactive user interface associated with gaze target 506…other interactive user interfaces (mapped to the claimed AR tag) may be configured to be presented within field of view 504 together with the content of world 500). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the superimposing algorithm of Khalid implemented with the progress (growing) [circular bar] indicator to have modified Naik and Matoba’s AR overlay algorithm for presenting AR tag according to the gaze time being greater than a predetermined amount of time. 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the virtual tag (AR tag) in a superimposition position in the real world coordinate system when the HMD imaging device focuses on a target object for a predetermined amount of time. One of the ordinary skill in the art would have been motivated to have selected the target object in the captured image to have displayed the AR tag in a spatial position related to the target object. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that types of the augmented reality information include video.
Naik teaches the claim limitation that types of the augmented reality information include video (Naik teaches at Paragraph 0050 that a certain spot within the defined indoor area 120 may be tagged or annotated with a panoramic media content….examples of the panoramic media content may include a panoramic 360 video).

Re Claims 8-9: 
The claims 8-9 are in parallel with the claims 3-4 in the form of apparatus claims. The claims 8-9 are subject to the same rationale of rejection as the claims 3-4. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613